Title: From Thomas Jefferson to Patrick Gibson, 14 June 1805
From: Jefferson, Thomas
To: Gibson, Patrick,Jefferson, George


                  
                     Messrs. Gibson & Jefferson 
                     
                     Washington June 14. 05.
                  
                  I now inclose you in Richmond bank bills 970. Dollars, and have this day drawn on you in favor of
                  
                     
                        
                           Charles Smith of Louisa for
                           621
                           . D.
                        
                        
                           James Oldham
                           100
                           .
                        
                        
                           William Wardlaw
                           46
                           .12
                        
                        
                           balance to the credit of my account with you
                           
                              202
                           
                           
                              .88
                           
                        
                        
                           
                           970
                           
                        
                     
                  
                  
                  which you will be pleased to honour. Accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           4.
                           bills of 100.
                           400.
                           
                        
                        
                           1.
                           50.
                           50
                           
                        
                        
                           14.
                           20
                           280
                           
                        
                        
                           12
                           5.
                           
                               60
                           
                           
                        
                        
                           
                           
                           970.
                           
                        
                     
                  
               